PER CURIAM:
Annette Charity appeals the district court’s order awarding summary judgment in favor of the Postmaster General in her civil action challenging the non-renewal of her term of employment with the U.S. Postal Service. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Charity v. Potter, No. CA-03-988 (E.D.Va. July 16, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED